Exhibit 10

 

[Alcoa logo]     

Alcoa

390 Park Avenue

New York, New York 10022 USA

Alain J.P. Belda     

 

Franklin A. Thomas

Lead Director

Chairman of the Board

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Dear Alain:

As you have informed us of your intent to step down as an executive of the
Company on August 1, 2009, this letter agreement confirms the understanding
reached between you and the Board of Directors of Alcoa Inc. (the “Company”),
regarding the terms of the transition of your leadership.

On behalf of the Board of Directors I wish to convey our deep appreciation for
your outstanding leadership of the Company and the innumerable contributions you
have made over your more than 40 year career to this wonderful organization. We
anticipate further occasions to acknowledge our gratitude for your leadership.

The terms of our agreement are as follows:

 

1. Effective Date

This agreement will be effective as of July 24, 2009 and continue in effect
until all obligations hereunder are fulfilled or it is terminated or amended by
mutual agreement.

 

2. Service as Chairman

It is expected that you will continue to serve the Company and the Board as
Chairman through the Company’s Annual Meeting on April 23, 2010.

 

3. Compensation

We acknowledge your retirement as an executive of the Company as of August 1,
2009. Your target bonus as an executive of the Company for 2009 will be equal to
150% of your base salary, payable upon completion of the fiscal year, pro-rated
through August 1, 2009 and adjusted by the corporate performance score
determined by the Compensation and Benefits Committee at year end, subject to
the Committee’s discretion. Your service as a director will be compensated at
the annual retainer rate of $192,500 for directors of the Company beginning
August 1, 2009 and prorated for your length of service as Chairman.

 

4. Office

You will have the use of a dedicated office and assistant so long as you remain
Chairman. Upon retirement as Chairman, you will be provided with a quarterly
stipend of up to $35,000 for your use in meeting your expenses for office space
and support, for up to five years.



--------------------------------------------------------------------------------

Mr. Alain J. P. Belda

Page 2

 

The payment will be made in advance each quarter, subject to confirmation of
estimated expenses incurred. The Company will not reimburse you for any income
taxes due resulting from these benefits.

 

5. Life Insurance

The Company will continue to pay life insurance premiums on the universal life
insurance policy from The Principal through December 2019. As of August 1, 2009,
taxes incurred by you resulting from Company-paid life insurance premiums will
not be reimbursed to you and grossed up.

 

6. Charitable Contribution

Following your retirement as Chairman, it is expected that the Company or the
Alcoa Foundation, subject to a separate agreement, will match a contribution
made by you to a tax-exempt foundation established by you and Mrs. Belda, in the
amount of two-and-a-half million dollars in total. It is expected that this
contribution will be made in up to ten two-hundred fifty thousand dollar
($250,000) annual installments over 10 years immediately following each of your
annual contributions beginning in May 2010.

Please indicate your acceptance of the terms and provisions of this letter by
signing two copies and returning one copy to me.

 

Very truly yours,

/s/ Franklin A. Thomas

Franklin A. Thomas Lead Director

 

Agreed and Accepted:

/s/ Alain J.P. Belda

Alain J.P. Belda Chairman of the Board